The plaintiff in error, hereinafter called defendant, was convicted in the district *Page 323 
court of Caddo county on a charge of the larceny of domestic animals and was sentenced to serve a term of two years in the state penitentiary.
The appeal was lodged in this court in January, 1928. There has been filed a motion to dismiss the appeal, setting out that defendant has removed from the state of Oklahoma and is now outside this state and beyond the jurisdiction of this court. This motion has been on file since February 26, 1929, and bears an affidavit by the county attorney of Caddo county that the same was served upon counsel of record for plaintiff in error. No response to said motion has been made. It is settled by many decisions of this court that, where a defendant has been convicted and appeals from the judgment, this court will not consider his appeal unless he is where he can be made to respond to any judgment or order which may be rendered, but, in such case, will dismiss the appeal.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.